     Case 2:21-cv-01077-GMN-BNW Document 3 Filed 06/15/21 Page 1 of 1




 1
                                    UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
      Jason Cooper,                                         Case No. 2:21-cv-01077-GMN-BNW
 5
                             Plaintiff,
 6                                                          Order
            v.
 7
      Shelby County Jail, et al.,
 8
                             Defendants.
 9

10

11          Before the Court is plaintiff’s application for leave to proceed in forma pauperis (“IFP”).
12   ECF No. 1. Federal law provides that the Court may authorize a civil litigant to commence a suit
13   in forma pauperis, without prepayment of fees. 28 U.S.C. § 1915(a)(1). To that end, under the
14   Local Special Rules, a person applying for IFP status need only submit “an application to proceed
15   [IFP]” and “the original of any petition, complaint, or motion under 28 U.S.C. § 2255.” LSR 1-4;
16   see also Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with the court.”).
17          Here, plaintiff failed to submit a complaint to accompany his IFP application. The Court
18   will not consider plaintiff’s IFP application until plaintiff submits a complaint to the Court.
19          IT IS THEREFORE ORDERED that by July 15, 2021, plaintiff must submit to the Clerk
20   of Court a complaint on the form provided by the Court. Failure to comply with this deadline
21   may result in a recommendation to the district judge that this matter be dismissed without
22   prejudice.
23          IT IS FURTHER ORDERED that the Clerk of Court shall send plaintiff a copy of the
24   Court’s “Civil Rights Complaint Pursuant to 42 U.S.C. § 1983” (code 42.1983) along with the
25   form’s accompanying instructions.
26          DATED: June 15, 2021.
27
                                                           Brenda Weksler
28                                                         United States Magistrate Judge
